COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                            ORDER

Appellate case name:         In the Matter of D.R.B. III

Appellate case number:       01-16-00442-CV

Trial court case number:     2015-04361J

Trial court:                 314th District Court of Harris County


        Appellant, D.R.B. III, has filed a notice of appeal of the trial court’s order to waive
jurisdiction. See TEX. FAM. CODE §§ 54.02, 56.01(c)(1)(A); see also TEX. R. APP.
P. 26.1(b). This court is required to bring the appeal to final disposition within 180 days
of the date the notice of appeal was filed in this proceeding, so far as reasonably possible.
See Order Accelerating Juvenile Certification Appeals and Requiring Juvenile Courts to
Give Notice of the Right to an Immediate Appeal, Misc. Docket 15-9156 (Tex. Aug. 28,
2015). The deadline for final disposition of this appeal is November 23, 2016.

      Appellant’s brief was due on July 11, 2016. On that same date, appellant filed a
motion to extend time to file his brief, requesting a 56-day extension to September 5,
2016.

       The motion to extend time is GRANTED, but in light of the accelerated timelines,
no further extensions will be granted. Appellant’s brief is due to be filed with this
court no later than September 6, 2016. See TEX. R. APP. P. 38.6(a), (d).

       It is so ORDERED.

Judge’s signature: /s/ Michael Massengale
                  Acting individually  Acting for the Court


Date: July 14, 2016